DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 05/03/2022 has been acknowledged and entered. Claims 10 and 18 have been cancelled and new claims 21-22 have been added. Final office action on the merits is as follows: 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (U.S. Patent Pub. No. 2015/03272104, from hereinafter “Liu”).
Regarding Claim 1, Liu in Fig. 1-10 teaches a semiconductor device, comprising: semiconductor wires (235) disposed over a substrate (183); a source/drain epitaxial layer (213) wrapping around a source/drain region of each of the semiconductor wires; a gate dielectric layer (239) disposed on and wrapping around a channel region of each of the semiconductor wires; a gate electrode layer (241) disposed on the gate dielectric layer; a gate sidewall spacer (223) disposed on a side face of the gate electrode layer; and insulating spacers (211) each disposed between the gate dielectric layer and the source/drain epitaxial layer, wherein an additional insulating spacer (191) is disposed above an uppermost one of the semiconductor wires and an entirety of the additional insulating spacer is located below the gate sidewall spacer (Fig.10 showing the additional spacer above the uppermost semiconductor wires; ¶’s 0027-0049).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Tak et al. (U.S. Patent Pub. No. 2017/0221893, from hereinafter “Tak”).
Regarding Claim 2, Balakrishnan fails to specifically wherein each of the insulating spacers and the additional insulating spacer includes two layers. 
Tak in Fig. 10-12 teaches a device comprising semiconductor wires (N1-3) over a substrate (10); and similar insulating inner spacers each disposed between a gate dielectric layer (645) and a source/drain epitaxial layer (662A) wherein each of the insulating inner spacers include two layers (640A/640B; ¶’s 0163-0199).
In view of the teachings of Tak, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Liu to include wherein each of the insulating spacers and the additional insulating spacer includes two layer because this is an alternative known method of forming inner spacers between the tight spaces of nanowires as often it would be necessary to include two layers as the first layer may not adequately fill the gap between the nanowires due to the aspect ratio of the area being filled and a second layer may be needed to completely fill the gap to provide adequate isolation between the source/drain region and the gate electrode. 
Regarding Claim 3, as in the combination above, Tak teaches wherein the two layers are a first layer (640A) and a second layer (640B) formed on the first layer, and the first layer has a smaller thickness than the second layer (Fig. 12). 
Regarding Claim 4, as in the combination above, Tak teaches wherein the insulating inner spacers include at least one of SiOC, SiOCN and SiCN (¶ 0195). 
Regarding Claim 5, as in the combination above, Tak teaches wherein a first layer of the two layers of the insulating spacers is in contact with the gate dielectric layer (Fig. 12). 
Regarding Claim 6, Liu teaches wherein the gate sidewall spacer (223) is made of a different material than the insulating spacers (211) and the additional inner spacer (191; ¶ 0041, 0043 and 0044). Furthermore, similarly see in ¶ 0088 of Tak also specifically teaching first and second layers of the insulating inner spacers and gate sidewall spacers all specifically comprising different materials. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu as modified by Tak above, and further in view of Suh et al. (U.S. Patent Pub. No. 2017/0365604, from hereinafter “Suh”).
Regarding Claim 7, Liu as modified by Tak fails to specifically teach wherein an interface between the gate dielectric layer and each of the insulating spacers is curved and convex toward the gate dielectric layer.
Suh in Fig. 24 teaches a similar device comprising an interface between a gate dielectric layer (145) and insulating spacers (140) wherein each of the insulating spacers is curved and convex toward the gate dielectric layer (¶’s 0081-0104). 
In view of the teachings of Suh, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Liu as modified by Tak to include wherein an interface between the gate dielectric layer and each of the insulating spacers is curved and convex toward the gate dielectric layer because this would be an obvious matter of design choice as the shape of the interface will be dictated by the etching process used to form the recess that they are formed in and if the etching process creates a concave shape the inner spacers will be formed conformally with the shape of the recess creating the interface characteristics as claimed (see ¶’s 0087-0093 of Suh describing this). 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu as modified by Tak above, and further in view of Kim et al. (U.S. Patent Pub. No. 2016/0211322, from hereinafter “Kim”).
Regarding Claim 8, Liu teaches in the exemplary embodiment that the semiconductor wires are made of silicon and the sacrificial layers are made of SiGe (¶ 0039) but fails to specifically teach that they comprise SiGe. 
Kim teaches a similar device comprising semiconductor nanowires being made of SiGe (¶ 0012). 
In view of the teachings of Kim, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Liu to include that the semiconductor wires may include SiGe because SiGe is well-known in the art to be used in forming semiconductor devices and more specifically is well-known to be used for forming semiconductor wires of GAA-type devices as silicon can be easily used to form alternately stacked sacrificial layers having great etching selectivity when forming these wires as mentioned by Liu. 

Allowable Subject Matter
Claims 9, 11-18 and 19-22 are allowed because the prior art of record neither anticipate nor rendered obvious the limitations of base claim 9 including “wherein each of the insulating spacers includes two layers having a first layer and a second layer formed on the first layer, and the first layer having a smaller thickness than the second layer and wherein the first layer includes silicon germanium oxide" and the limitation of base claim 14 including “wherein each of the insulating spacers includes two layers having a first layer and a second layer formed on the first layer, and the first layer is germanium oxide”. In particular, the prior art of record falls short with regards to teaching that the insulating spacers comprise a first layer of two layers adjacent to the semiconductor wires comprising silicon germanium or germanium oxide. 

Pertinent Prior Art
The following references are being made of record as they are considered related to the applicant’s invention but not specifically relied upon in the rejections above:
(i) Balakrishnan et al. (U.S. Patent Pub. No. 2017/0229555) teaches a semiconductor device, comprising: semiconductor wires (44P) disposed over a substrate (12L); a source/drain epitaxial layer (46) wrapping around a source/drain region of each of the semiconductor wires; a gate dielectric layer (54) disposed on and wrapping around a channel region of each of the semiconductor wires; a gate electrode layer (56) disposed on the gate dielectric layer; and insulating spacers (34S) each disposed between the gate dielectric layer and the source/drain epitaxial layer, wherein an additional insulating spacer is disposed above an uppermost one of the semiconductor wires.
(ii) Mochizuki et al. (U.S. Patent No. 9,954,058) teaches a semiconductor device similar to the applicants claimed invention wherein inner spacers are provided and enclosed by adjacent semiconductor wires, the gate dielectric and the source/drain region, wherein each of the inner spacers includes two layers having a first layer and a second layer formed on the first layer. 
(iii) Cheng et al. (U.S. Patent No. 9,362,355) teaches a semiconductor device similar to the applicants claimed invention wherein inner spacers are provided between the gate dielectric layer and the source/drain epitaxial layer, wherein an additional insulating spacer is disposed above and uppermost one of the semiconductor wires. 


	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        June 18, 2022

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894